Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims  1-16 pertains  to Species I  for prosecution without traverse in the communication with the Office on  09/19/2022   is acknowledged.

Specification

2. 	The Specification is objected to because It is also noted that by applying the steps of Fig. 7 onwards to the structure of Fig. 17 as specified on page 25, lines 5-6 of the present application, no gate structure can be formed below the lowermost channel layer, since no second sacrificial layer can be present directly on the first sacrificial layer which is replaced by the bottom isolation material (see Fig. 13 and page 23, lines 13-22). It therefore appears that the process of claim 8, including formation of gate stacks as defined in claim 1, lacks support from the description The Applicant is therefore requested to clarify on how the process of Fig. 7 onwards can be applied to the structure of Fig. 17, and how current in the lowermost channel can be controlled in the same manner as in the upper channels of the nanosheet transistors.

                                                    Claim  Objections 

3            claim 8 is objected to because It is not apparent how the method according to claim 8,
, including the spacer layer which serves as a mask, can be formed  without the features of claim
9, in particular exposure of the lower thickness portion which has a greater width than the upper thickness portion, and spacer formation by etch back
It is therefore recommended to combine the subject-matter of claims 8 and 9 in a single claim.
                                       Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b) or the second paragraph of 35 U.S.C. 112 (pre-AIA )
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 8-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  that the applicant regards as the invention. 
	With regard to claim 8, Claim 8 is  indefinite  because of the unclear how the method according to claim 8, including the spacer layer which serves as a mask, can be formed  without the features of claim 9, in particular exposure of the lower thickness portion which has a greater width than the upper thickness portion, and spacer formation by etch back.
	With regard to claim 9-10, these claims are indefinite  because the depend on a rejected base claims

                                                       Claim Rejections - 35 USC § 102


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
	(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
           (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
            (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.  	Claim 1, 11,12 -are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PRANATHARTHIHARAN et al. (US 2017/0133459) thereafter PRANATHARTHIHARAN 459. (of record, document A4 in the US Patent Document in Applicant IDS filed on 08/24/2021)
With regard to claim 1. PRANATHARTHIHARAN 459  discloses all the invention of a method for forming a first and a second transistor structure in a first and a second device region of a substrate, respectively, each transistor structure comprising a source region, a drain region, a channel region extending between the source region and the drain region in a first direction along the substrate, and a gate stack at the channel region, wherein the first and second transistor structures are spaced apart in a second direction along the substrate, transverse to the first direction, by an insulating wall extending in the first direction, and the method comprising:
forming on a semiconductor layer of the substrate a first semiconductor layer stack in the first device region and a second semiconductor layer stack in the second device region, each layer stack comprising in a bottom-up direction a sacrificial layer and a channel layer, wherein the layer stacks are spaced apart by a trench extending into the semiconductor layer of the substrate, the trench being filled with an insulating wall material to form the insulating wall; and
processing the layer stacks to form the first and second transistor structures in the first and second device regions, respectively, the processing comprising forming the source and drain regions and forming the gate stacks;
the method further comprising, prior to said processing:
by etching removing the sacrificial layer of each layer stack to form a respective cavity on either sides of the insulating wall underneath the channel layer of the first and second layer stack, the channel layers being supported by the insulating wall; and
depositing a bottom insulating material in said cavities;
wherein, subsequent to said processing, the bottom insulating material forms a bottom insulating layer underneath the source region, the drain region and the channel region on either side of the
insulating wall. ( PRANATHARTHIHARAN 459  discloses in Figs. 1-8 a method of fabricating a semiconductor device, shown in Fig. 8, with first and second device regions 50L and 50R (Fig. 8B) separated by trench isolation structure 16. According to par. [0040], the first and second device regions are for forming devices of different conductivity types. In the layout view of Fig. 8B, the first and second device regions 50L and 50R correspond to the upper half and the lower half of the Figure. Each of the longer gate structures (cap 34 shown in Fig. 8A) straddling over both device regions corresponds to two transistors with a common gate. These two transistors are associated with the first and second transistor structure in claim1. 
Across section through exactly these transistors is not shown in D1 since the cut B-B' focuses on the second isolation structure 24R, but the structure of the transistors can nevertheless be derived.
Using the terms of claim 1, PRANATHARTHIHARAN 459  therefore discloses a method for forming a first and a second transistor structure in a first (50L) and a second (50R) device region of a substrate, respectively, each transistor structure comprising a source region, a drain region, a channel region (12L'/12R' and/or 14L'/14R’, see labels in Fig. 7) extending between the source region and the drain region in a first direction along the substrate (horizontal in Fig. 8A, source and drain regions are not shown but mentioned e. g. in par. [0076], last sentence), and a gate stack (30, 32, 34) at the channel region, wherein the first and second transistor structures are spaced apart in a second direction (vertical in Fig. 8A) along the substrate, transverse to the first direction, by an insulating wall (16, see Figs. 8A and 8B) extending in the first direction, and the method comprising: forming (see Fig. 2) on a semiconductor layer (e. g. pedestal portion 8P) of the substrate (8) a first semiconductor layer stack in the first device region (50L) and a second semiconductor layer stack in the second device region (50R), each layer stack comprising in a bottom-up direction a sacrificial layer (10L/10R) and a channel layer (12L/12R and/or 14L/14R), wherein the layer stacks are spaced apart by a trench extending into the semiconductor layer of the substrate, the trench being filled with an insulating wall material (16) to form the insulating wall; and processing the layer stacks to form the first and second transistor structures in the first and second device regions (Figs. 7, 8 and associated text), respectively, the processing comprising forming the source and drain regions (par. [0076]) and forming the gate stacks (30, 32, 34, see in particular Fig. 8B but also Fig. 8A); the method further comprising, prior to said processing: by etching (par. [0055]) removing the sacrificial layer of each layer stack (Fig. 5, par. [0053]-[0056]) to form a respective cavity (22L, 22R) on either sides of the insulating wall (16) underneath the channel layer of the first and second layer stack (par. [(0054]), the channel layers being supported by the insulating wall (derivable from Fig. 5B); and depositing a bottom insulating material (24L, 24R) in said cavities (Fig. 6, par. [0057)); wherein, subsequent to said processing, the bottom insulating material forms a bottom insulating layer underneath the source region, the drain region and the channel region on either side of the insulating wall (follows from par. [0057]: "Each second trench isolation structure 24L, 24R is present in one of the openings 22L, 22R and has a portion that extends directly beneath one of the first and second semiconductor nanowire structures (12L/14L and 12R/14R).", in combination with the source and drain regions disclosed in par. [0076)]).
With regard to claim 11, PRANATHARTHIHARAN 459  discloses  a  method wherein forming the layer stacks comprises:
epitaxially growing layers of sacrificial material and layers of channel material, and
patterning the epitaxially grown sacrificial and channel material layers to form the trench and the first and second layer stack. (See Fig 2, para [0030], para [0031],[0033][0036],[0037}
With regard to claim 12  , PRANATHARTHIHARAN 459  discloses  a  method wherein the method comprises forming the trench and filling the trench with the insulating wall material prior to forming the first and second layer stacks(shown in Fig 4B, para [0041)
                                           Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9. 	 Claim  16 are  rejected under 35 U.S.C. 103 as being unpatentable over PRANATHARTHIHARAN 459 .
	With regard to claim 16, as set forth in the rejection of claim 1, PRANATHARTHIHARAN  459   discloses al the invention except for the specific wherein removing the sacrificial layer of each layer stack comprises simultaneously etching the sacrificial layers of the layer stacks from a side facing away from the insulating wall.
	These limitations , however, are obvious because it is within the common knowledges of a person or ordinary skill in the art.

10. 	 Claims 1-7 , 11-12  are  rejected under 35 U.S.C. 103 as being obvious  over  Frougier et al.  -( U.S. 20200152734) thereafter Frougier 734 ( Of record Document A7 in the US Patent
section In Applicant IDS filed on 08/24/2021.
	With regard to claim 1, Frougier 734 discloses all the invention except for the specific of 
mitigating charge carrier leakage from the transistor regions into the underlying substrate.
(A) by etching removing the sacrificial layer of each layer stack to form a respective cavity on either sides of the insulating wall underneath the channel layer of the first and second layer stack, the channel layers being supported by the insulating wall; and
(B) depositing a bottom insulating material in said cavities;
(C) wherein, subsequent to said processing, the bottom insulating material forms a bottom insulating layer underneath the source region, the drain region and the channel region on either side of the insulating wall as disclosed by the Applicant.
Frougier 734 addresses this problem in paragraph [0004]
The solution disclosed by Frougier 734 comprises:
- providing a further sacrificial layer 14 below the stack with channel layers 10 and sacrificial layers 12 (see Fig. 2),
- after forming a dielectric wall 30/32 between two device stacks (Figs. 3-6, par. [0023] to [0026]) but before source/drain and gate processing:
(A) by etching removing the further sacrificial layer (14) of each layer stack to form a respective cavity on either sides of the insulating wall underneath the channel layer of the first and second layer stack (see Fig. 7, par. [0027]), the channel layers being supported by the insulating wall (30, 32), and
(B) depositing a bottom insulating material (36, Fig. 8, par. [0028]) in said cavities.
In Frougier 734, the insulating wall is removed (Figs. 10-12) in the final device since all channels are part of the same transistor. However, when applying the teaching of  Frougier 734, to the transistor device  of claim 1,  the skilled person  in the art would realize that the insulating wall has to be maintained. Therefore, as specified in claim 1 (feature (C) above), subsequent to said processing of source/drain and gate regions, the bottom insulating material ( element 36 in, Frougier 734 Fig. 16) forms a bottom insulating layer underneath the source region, the drain region and the channel region on either side of the insulating wall .
In Frougier 734, the skilled  person  in the art has the following obvious method 
Of modify formation of the dielectric wall and to apply the process of, Figs. 3-6, including masking by layer 22 formed by a lithography process (par. [0024))., the skilled person in the art would obviously arrive  at the method as claimed in  claim 1 using his normal skilled in the art.
With regard to claims 2-7 and 11-12, these claims are obvious over Frougier 734 because  they do not appear to contain any additional features which, in combination with the features of any claim m to which they refer to  out of regular knowledge of a person of ordinary skill in the art.
	With regard to Claim 2: Frougier 734, in  Fig. 8, layer 36 is conformally deposited. Removal from the layer stacks is shown in D3, Figs. 10 and 11. When applying this process, the dielectric wall (80/32) between adjacent layer stacks evidently has to be preserved by a cover layer or by etch selectivity.
With regard to claim 3, Since no difference between the bottom insulating material and the second insulating material is defined, layer 36 in Frougier 734 , Figs. 8 to 11 can be regarded as consisting of several sub-layers associated with these bottom insulating and second insulating materials.
With regard to Claims 4, 5; Frougier 734 discloses first sacrificial layers 14 which can be removed selectively (par. [0027]) to layers 10 and to second sacrificial layers 12, see also the Ge content disclosed in par. [0020]. The Si/SiGe layers 10/12 correspond to the Si/SiGe superlattice 
With regard to Claim 6 ( See Frougier 734 Fig 2).
With regard to Claim 7 ( See Frougier 734 para [0020]).
With regard to Claim 11(, See Frougier 734   para. [0018] regarding epitaxial growth and Frougier 734 Fig. 3, and para [0023] regarding patterning.)
With regard to Claim 12 . The process according to claim 12 has the predictable advantage of creating an alignment problem between the dielectric wall and the edges of the first and second layer stacks on the side opposing the dielectric wall, since different lithography steps are apparently needed to define these features. As long as no technical advantage is apparent, the subject-matter of claim 12  is therefore obvious over Frougier 734.

10. 	 Claims 1, 13, 14,15   are  rejected under 35 U.S.C. 103 as being obvious  over  Weckx et al. (of record document C1 in the nonpatent literature document  C1 in Applicant IDS filed on 08/04/2021
With regard to claim 1, Weckx  discloses in Figs. 5 and 6 a "fork sheet" ( i.e. nanosheet device and the associated manufacturing process. Although there appear to be some drawings missing within D2, Fig. 6, the process flow can be derived from the drawings present in Fig. 6 and from the text in Fig. 6
Weckx therefore discloses a method for forming a first (p-type FET on the left-hand side of Fig. 5 a) and b)) and a second (n-type FET on the right-hand side of Fig. 5 a) and b)) transistor structure in a first and a second device region of a substrate, respectively, each transistor structure comprising a source region (Fig. 5 b)), a drain region (Fig. 5 b)), a channel region ("Nanosheet channel" in Fig. 5 a)) extending between the source region and the drain region in a first direction along the substrate, and a gate stack (p- gate, n-gate, Fig. 5 a)) at the channel region, wherein the first and second transistor structures are spaced apart in a second direction along the substrate, transverse to the first direction, by an insulating wall (“dielectric wall" in Fig. 5) extending in the first direction, and the method comprising: forming on a semiconductor layer of the substrate a first semiconductor layer stack in the first device region and a second semiconductor layer stack in the second device region, each layer stack comprising in a bottom-up direction a sacrificial layer and a channel layer (Si/SiGe superlattice mentioned in the second paragraph of section II, the SiGe layers are sacrificial since removed later to provide gate "forks" between the channels), wherein the layer stacks are spaced apart by a trench extending into the semiconductor layer of the substrate, the trench being filled with an insulating wall material to form the insulating wall (result of step (a) in Fig. 6, "FSH dielectric wall formation"); and processing the layer stacks to form the first and second transistor structures in the first and second device regions, respectively, the processing comprising forming the source and drain regions (step (d) in Fig. 6) and forming the gate stacks (step (e) in Fig. 6).
Not disclosed in Weckx is the limitation 
(A) by etching removing the further sacrificial layer (14) of each layer stack to form a respective cavity on either sides of the insulating wall underneath the channel layer of the first and second layer stack (see Fig. 7, par. [0027]), the channel layers being supported by the insulating wall (30, 32), and
(B) depositing a bottom insulating material (36, Fig. 8, par. [0028]) in said cavities.
These limitation , however, are considered obvious because they are within the regular skill of a person skilled in the art 
With regard to claim 13, Weckx  discloses a method wherein the processing of the layer stacks further comprises:
forming a sacrificial gate extending across the layer stacks and the insulating wall:
etching the layer stacks on either sides of the sacrificial gate;
forming the respective source and drain regions of the first and second transistor structures on either side of the sacrificial gate by epitaxy, wherein the source and drain regions are formed above the bottom insulating layer; and
replacing the sacrificial gate by the gate stacks after forming the source and drain regions.
( see Fig. 6, steps "gate patterning" to step "RMG (e)".)  
	With regard to claim 15, Weckx discloses a method  further comprising, subsequent to removing the sacrificial gate and prior to forming the gate stacks, forming released channel layer portions by etching portions of the second sacrificial layers exposed in the first and second gate trenches, said etching being selective to the channel layers.( Fig 2 step (e) , sub-step “NHS” Release).

                                    ALLOWABLE SUBJECT MATTER

11. 	 Claims 8-10 are  objected as being dependent upon a rejected base claim, but would be allowable if the Applicant can overcome the objections and the rejections of claims 8-10.
Claim 8-10 are  considered allowable since the prior arts of record fails to teach  or suggest  the methods as claimed in  claims 8-10.

12.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

13.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

14.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6: 30pm US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                  /THINH T NGUYEN/                                                                  Primary Examiner, Art Unit 2897